Citation Nr: 0419947	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for a service 
connected lumbar strain with left piriformis group strain, 
currently rated at 40 percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk




INTRODUCTION

It appears that the veteran had active military service from 
July 1979 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veteran Affairs Waco, Texas Regional Office 
(RO), which granted service connection for lumbar strain with 
left piriformis group strain and assigned a 40 percent rating 
for lumbar strain with left piriformis group strain.  


FINDINGS OF FACT

The veteran's service-connected lumbosacral strain is 
manifest by at most severe limitation of motion of the lumbar 
spine, or severe lumbosacral strain; it is not manifested by 
ankylosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for a lumbar strain with left piriformis group strain have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, 5292, 5295 (2002), Diagnostic Code 5237 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a July 2001 letter, 
VA informed the veteran of the evidence necessary to 
substantiate the claim of service connection for lumbar 
strain with left piriformis group strain.  VA also informed 
him that they would get relevant records from any Federal 
agency including the military and records from VA hospitals, 
and would also make reasonable efforts to get relevant 
records not held by a Federal agency, and that it was his 
responsibility to give VA enough information so VA could 
request the records from the person or agency that had them.  
He was also told that it was his ultimate responsibility to 
make sure VA had all of his requested records.  

In light of the foregoing, the Board finds that the RO's 
notice letters in July 2001 comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

As required by 38 U.S.C. § 5103(a), the notice letter must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished, as the veteran was provided 
VCAA notice in July 2001, prior to the November 2001 RO 
decision.  The veteran filed a notice of disagreement as to 
the rating assigned for his service connected lumbar strain 
with left piriformis group strain within one year of 
receiving notice of the original grant of service connection.  
The claim for a higher rating is considered to be a 
"downstream" issue from the original grants of service 
connection.  The VA General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving a downstream issue is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Since VA has provided the 
appropriate notice in connection with the original claim of 
service connection, there is no defect as to the VCAA notice.  

II.  Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

The claim for increased evaluations for lumbar strain with 
left piriformis group strain disability originated from the 
RO decisions that granted service connection for those 
disabilities.  The claims therefore stem from the initial 
rating assigned to those disabilities.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

III.  Analysis

The veteran filed his claim for service connection for lumbar 
strain with left piriformis group strain in June 2001.  The 
RO granted his claim for service connection in their decision 
dated November 2001, with a rating of 40 percent.  

In March 1999, the veteran reported to the emergency 
department of King's Daughters Hospital due to complaints of 
spasm in his right lower lumbar area.  He denied any 
significant radiation or radicular symptoms, incontinence of 
bowel or urine or of having any true weakness.  Physical 
examination of the back revealed a moderate amount of muscle 
spasm in the right lower lumbar region, no tenderness to 
palpitation over the spine itself, good range of motion, 
flexion, and extension, and rotation without significant 
discomfort.  There was no tenderness to palpitation over the 
sacroiliac joints, and distally he was neurovascularly 
intact.  He had good strength to testing.  DTRs were 2+/4 at 
the patella bilaterally.  Lumbar strain was diagnosed.  

The veteran underwent VA examination in October 2001 in which 
he reported having back pain.  He stated that his pain was 
exacerbated by weather, lifting more than 30 pounds, 
particularly in extension and/or rotation.  He reported 
taking muscle relaxing and anti-inflammatory medication which 
he stated did not help.  He reported having episodes of 
flare-ups, during which the valsalva did exacerbate pain 
locally.  He did not describe any radiating pain, but stated 
he had left lower extremity weakness during episodes of 
exacerbation.  Physical examination revealed no postural 
abnormalities or fixed deformity.  He had spasm in the left 
lower back and the left side of the thoracic and lumbar 
spinal junctions.  His left great toe appeared weaker than 
the right.  Sensation and paresthesia were within normal 
limits.  Range of motion studies revealed flexion to 80 
degrees with pain and spasm palpable in the left back from T-
10 to L-5 , extension to zero degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
His straight leg raise was negative.  Lumbar strain, left 
piriformis group strain was diagnosed.  

By the decision of November 2001, the RO evaluated the 
veteran's degenerative joint disease of the lumbar spine 
under Diagnostic Code 5292 and 5295.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5292, which pertains to limitation of 
motion of the lumber spine, the veteran may be rated using 
the following criteria:

Severe...................................
.....................40 
Moderate.................................
...................20 
Slight...................................
......................10

The RO also evaluated the veteran's low back disability 
pursuant to Diagnostic Code 5295, lumbosacral strain.  This 
code provided the following:

Severe; with listing of whole spine to 
opposite side, positive Goldwaithe's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced 
motion....................40
With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position...20
With characteristic pain on 
motion........................10
With slight subjective symptoms 
only.....................0


At the time of the November 2001 rating decision, diagnostic 
code 5289 provided a 50 percent rating for unfavorable 
ankylosis of the lumbar spine.  

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
regulations, the veteran's lumbar strain with left piriformis 
group strain is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.................................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.........................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
.....................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis.........................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Under both the old and new diagnostic criteria, the veteran 
would have to have ankylosis of the spine in order to receive 
a rating in excess of 40 percent for his service-connected 
back disability.  Neither the records from King's Daughters 
Hospital dated in 1999 nor the VA examination report dated in 
October 2001 show ankylosis of the lumbar spine.  In March 
1999, he was noted to have a good range of motion of the 
lumbar spine and in October 2001, he was noted to have 
extension to 0 degrees, lateral flexion to 30 degrees, 
bilaterally, and bilateral rotation to 30 degrees.  

The Board observes that there is no medical evidence of any 
degree of additional range of motion loss or ankylosis due to 
pain, weakened movement, excess fatigability, or 
incoordination, nor is there any suggestion of pain that 
results in ankylosis of the lumbar spine during flare-ups.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  Thus, the next 
higher rating of 50 percent under the old or revised 
regulations due to unfavorable ankylosis of the lumbar spine 
is not warranted.  

The Board observes that a higher rating is not warranted 
under the old or the revised diagnostic codes pertaining to 
intervertebral disc syndrome.  In this regard, there is no 
evidence that the veteran has this disorder and he is not 
currently service-connected for such disorder.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (2002); Diagnostic Code 5243 
(2003).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the low 
back disability was more than 40 percent disabling.  Thus 
"staged ratings" are inapplicable to this case. 

In sum, the Board finds that the veteran's service-connected 
lumbar strain is productive of no more than severe 
impairment, which is contemplated by his current 40 percent 
rating.  Since the preponderance of evidence is against the 
veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a 


higher rating for lumbar strain with left piriformis group 
strain must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
strain with left piriformis group strain is denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



